Case: 6:21-cr-00003-REW-HAI Doc #: 34 Filed: 07/20/21 Page: 1 of 2 - Page ID#: 83




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )         No. 6:21-CR-003-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 TERRY L. GOODIN,                                 )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 30 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Goodin’s guilty plea and adjudge him guilty

of Count One of the Indictment (DE 1). See DE 31 (Recommendation). Judge Ingram expressly

informed Goodin of the right to object to the recommendation and to secure de novo review from

the undersigned. See id. at 2-3. The established, 3-day objection deadline has passed, and no party

has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
Case: 6:21-cr-00003-REW-HAI Doc #: 34 Filed: 07/20/21 Page: 2 of 2 - Page ID#: 84




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 31, ACCEPTS Goodin’s guilty plea, and ADJUDGES

          Defendant guilty of Count One of the Indictment;

       2. The Court CANCELS the trial as to this Defendant; and

       3. The Court will issue a separate sentencing order.1

       This the 20th day of July, 2021.




                                                    Signed By:
                                                    Robert E. Wier    Jd' ~
                                                    United States District Judge




1
 At the hearing, Judge Ingram remanded Goodin to custody. See DE 30. This was the status pre-
plea. DE 16. That status will persist pending sentencing.
